          Case 7:19-cr-00324-NSR Document 40 Filed 08/12/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA/                                          CONSENT TO PROCEED BY VIDEO OR
                                                                    TELE CONFERENCE
                          -against-
                                                                    7:19-CR"324-NSR

PhillEp Hester
                          Defendants]
                                                    -X



Defendant Philiip Hester hereby voluntarily consents to participate in the foEiowing proceeding
via 1X1 videoconferencing or 13 teieconferencing:


D        Initial Appearance Before a Judicial Officer


a Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         indictment Form)


         Guilty Plea/Change of P!ea Hearing

D Baii/Detention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




    /s/ Phillip Hester (by permission)
Defendant's Signature                                    Defendant's Counsel's Signature
(Judge may obtain verbai consent on
Record and Sign for Defendant)

Phillip Hester                                           Jesse Hoberman-Kelly

Print Defendant's Name                                   Print Counsel's Name



This proceeding was conducted by reliable video or telephone conferencinj^tecjnnology.
                                                                                       tnfitfTiVi^iji^tiinf;


 8/11/20
Date                                                     U.S. District Judge/U.S. Magistrate Judge
